Citation Nr: 1638200	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hip disability, including as due to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Veteran's claims of service connection for a right hip disability, including as secondary to service-connected lumbar strain (which was characterized as right hip problems) and for a tailbone disability, including as due to service-connected lumbar strain (which was characterized as tail bone).  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in June 2012.  A Decision Review Officer (DRO) hearing was held at the RO in July 2012 and a videoconference Board hearing was held at the RO in August 2013 before the undersigned Veterans Law Judge; copies of the hearing transcripts from both of these hearings have been added to the record.

In November 2014, the Board remanded this matter to the Agency of Original Jurisdiction for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his claimed disabilities.  The identified records subsequently were associated with the claims file and the requested examinations occurred in May 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a May 2015 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for a tailbone disability, including as due to service-connected lumbar strain (which was characterized as coccyx (tail bone)), assigning a 10 percent rating effective June 2, 2011.  This decision was issued to the Veteran and his service representative in August 2015.  The time for initiating an appeal of this decision has not yet expired.  See 38 C.F.R. § 20.302 (2015).  Accordingly, an issue with respect to service connection for a tailbone disability, including as due to service-connected lumbar strain, is no longer before the Board.  Having reviewed the record evidence, the Board finds that the remaining issue on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current right hip disability which is attributable to active service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active service, including as due to service-connected lumbar strain, nor may arthritis of the right hip be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As will be explained below in greater detail, the evidence does not support granting service connection for a right hip disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with a VA examination which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection for a Right Hip Disability

The Veteran contends that he incurred a right hip disability during active service.  He alternatively contends that his service-connected lumbar strain caused or aggravated (permanently worsened) his right hip disability.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim only to the extent that it includes a claim of service connection for arthritis of the right hip.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a right hip disability, including as due to service-connected lumbar strain.  The Veteran contends that he incurred a right hip disability during active service or, alternatively, his service-connected lumbar strain caused or aggravated (permanently worsened) his right hip disability.  The record evidence does not support his assertions concerning the existence of current right hip disability which could be attributed to active service or any incident of service, including as due to service-connected lumbar strain.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in October 1965, he denied all relevant pre-service medical history and clinical evaluation of his lower extremities was normal.  The Veteran's medical history and clinical evaluation were unchanged on periodic physical examination in November 1965 and at his separation physical examination in October 1969.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a right hip disability, including as due to service-connected lumbar strain.  It shows instead that, although the Veteran has complained of right hip pain since his service separation, he does not experience any current right hip disability which could be attributed to active service or any incident of service, including as due to service-connected lumbar strain.  The Board notes here that the presence of a mere symptom (such as right hip pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  For example, on private outpatient treatment in April 2010, the Veteran's complaints included sacroiliac joint pain which radiated across the right hip "but never really down below his mid-thigh level" and not to his right knee.  "If he sits for a long period of time, it is extremely uncomfortable for him to try and get up and move."  He rated his pain as 4/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed good passive motion in both hips, negative straight leg raising bilaterally, normal shoe wear, and ambulation without assistive device.  X-rays showed normal hip joints.  "He is chronically tender in the right sacroiliac joint region."

In August 2010, the Veteran's complaints included right hip pain which began 4 years earlier.  Physical examination showed normal deep tendon reflexes, normal motor function and muscle tone, no muscle atrophy, and intact sensation.  X-rays of the hips showed well-maintained hip joints and unremarkable sacroiliac joints.

On VA outpatient treatment in October 2011 to establish care with the VA healthcare system, no relevant complaints were noted.  Physical examination showed no cyanosis, clubbing, or edema in the extremities.  

On private outpatient treatment in June 2013, the Veteran's complaints included right hip pain "which began in April 2013.  He states that this is very similar to the same pain that he experienced in December 2012 but instead of it being on the left side it is on the right side."  Physical examination showed that motion of the lumbosacral spine "produced pain in the right hip/buttock," negative straight leg raising, a full range of motion in the hips with no tenderness to palpation of the greater trochanters, 5/5 motor strength, normal muscle tone, no muscle atrophy, and no hip weakness.  The diagnoses included right sacroiliitis.  The Veteran received an epidural steroid injection in to the right sacroiliac joint.

The Veteran testified at his August 2013 Board hearing that he experienced continuous right hip disability since a slip-and-fall accident during active service.  See Board hearing transcript dated August 28, 2013, at pp. 4.  He also testified that his service-connected lumbar strain aggravated his right hip disability.  Id., at pp. 5.  

On VA hip and thigh conditions DBQ in May 2015, the Veteran's complaints included gradually worsening right sacroiliac joint pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated:

This Veteran has a claim for right hip condition; however, it is noted that the Veteran is not describing or demonstrating any evidence of any pathology involving the right hip joint.  The Veteran does, however, describe and demonstrate evidence of right sacroiliac joint dysfunction.  It is noted on review of records that his service-connected lumbar spine condition includes symptoms of the right paralumbar region and sacroiliac region.  It is clear that the Veteran is referring to the right sacroiliac region and low right paralumbar region when he is describing and claiming the right hip condition.  This Veteran did not demonstrate any right hip joint condition, but does have a diagnosis consistent with a right sacroiliac dysfunction.  It would be this examiner's opinion that the right hip/sacroiliac juncture would be a symptom or manifestation of his lumbar spine condition that includes lumbosacral pain with right paralumbar pain and discomfort.  Again this Veteran does not demonstrate a specific right hip joint condition but is demonstrating evidence of right sacroiliac joint dysfunction, for which the Veteran is claiming as problems with the right hip.  [The] Veteran demonstrates full range of motion to the right hip joint itself, although range of motion of the right hip can cause some discomfort into the right sacroiliac region.  However, the joint itself is not limited by the sacroiliac joint dysfunction and pain thereof.

The Veteran reported flare-ups of right hip pain.  Range of motion testing of the right hip was normal with limitation of motion on repetitive use due to pain.  Physical examination of the right hip showed no pain on weight bearing, objective evidence of tenderness to the right sacroiliac joint region, no crepitus, 5/5 muscle strength, no muscle atrophy, and no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  X-rays of the right hip showed no acute osseous abnormality.  The diagnosis was right sacroiliac joint dysfunction without right hip joint pathology.

Despite the Veteran's assertions to the contrary, the competent medical evidence (VA hip & thigh conditions DBQ in May 2015) shows that he does not experience any current right hip disability which could be attributed to active service or any incident of service, including as due to service-connected lumbar strain.  The Board acknowledges here that the May 2015 VA examiner diagnosed the Veteran as having right sacroiliac joint dysfunction but specifically ruled out any etiological relationship between the right sacroiliac joint and right hip or the existence of any right hip joint pathology attributable to the right sacroiliac joint.  This examiner also opined that, although the Veteran complained of right hip problems, these problems were not attributable to his right sacroiliac joint dysfunction and he did not have any right hip disability.  This examiner further concluded that the Veteran's right sacroiliac joint dysfunction "would be a symptom or manifestation of his [service-connected] lumbar spine condition."   The May 2015 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The May 2015 VA examiner's findings also are in accord with the other medical evidence of record showing no right hip disability, a normal right hip on repeated x-rays, and problems related to the right sacroiliac joint instead of the right hip.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced right hip disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a right hip disability, including as due to service-connected lumbar strain, at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a right hip disability, including as due to service-connected lumbar strain, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a right hip disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right hip (pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right hip disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right hip disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right hip disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms related to the right hip in approximately 2010 (a 31-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in October 2011, he did not report the onset of right hip symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  On private outpatient treatment in August 2010, the Veteran's complaints included right hip pain which began 4 years earlier (or in approximately 2006, several decades after service separation).  In June 2013, the Veteran reported only that his right hip pain had begun in April 2013.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  As noted above, the Veteran has reported multiple varying onset dates for his right hip disability, to include during active service, in approximately 2006, and in April 2013.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current right hip disability which could be attributed to active service or any incident of service, including as due to service-connected lumbar strain.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a right hip disability, including as due to service-connected lumbar strain, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


